Citation Nr: 0617357	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  By rating decision in August 1947, service connection for 
residuals of an injury to both legs was denied, and the 
veteran did not appeal.  

2.  By rating decision in April 1986, service connection for 
a back injury was denied, and the claim to reopen service 
connection for a bilateral leg disorder was denied.  The 
veteran did not appeal.

3.  Evidence received since the April 1986 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a bilateral 
leg disorder.

4.  Evidence received since the April 1986 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for a low back disorder and raises a reasonable 
possibility of substantiating the claim.

5.  The veteran's degenerative joint disease of the low back 
has been medically related to his service.

6.  The veteran's degenerative changes of the right and left 
knees have been medically related to his service.


CONCLUSIONS OF LAW

1.  The August 1947 rating decision is final with respect to 
the issue of service connection for a bilateral leg disorder.  
Veterans Regulation No. 2(a), pt. II, par. III, Department of 
Veterans Affairs Regulation 1008 (1947).

2.  The April 1986 rating decision is final with respect to 
the issue of service connection for a back disorder, and is 
the last final disallowance of the claim for service 
connection for a bilateral leg disorder.  38 U.S.C.A. § 
4005(c) (West 1982); 38 C.F.R. §§ 19.129, 19.192 (1986).

3.  New and material evidence having not been submitted on 
the issue of service connection for a bilateral leg disorder, 
the application to reopen the claim is denied.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  New and material evidence having been submitted on the 
issue of service connection for a low back disorder, the 
application to reopen is granted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

5.  Degenerative joint disease of the low back was incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  Degenerative changes of the right knee were incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154(b ), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.  Degenerative changes of the left knee were incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154(b ), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in April 
2004, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
reopen previously denied claims and that required to 
substantiate the underlying claims for service connection.  
The notice included information and evidence that VA would 
seek to provide and information and evidence that the veteran 
was expected to provide.  While he was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence in support of his claim that he wished VA to 
retrieve for him.  

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the service connection claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
deciding those matters.  Thus, the veteran has not been 
precluded from participating effectively in the processing of 
his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.   

New and Material Evidence

The two new and material evidence issues stem from rating 
decisions denying service connection in 1947 and 1986.  
First, by rating decision in August 1947, service connection 
for residuals of an injury to both legs was denied.  The 
veteran did not appeal this decision; therefore, the rating 
decision is final.  See Veterans Regulation No. 2(a), pt. II, 
par. III, Department of Veterans Affairs Regulation 1008 
(1947). 

By rating decision in April 1986, service connection was 
denied for a low back injury, as there was no objective 
medical evidence of a disability at that time.  Because the 
veteran did not appeal this decision, it is final.  38 C.F.R. 
§§ 19.129, 19.192 (1986).  This rating decision also found 
that the veteran had not submitted new and material evidence 
sufficient to reopen the claim for a bilateral leg disorder, 
making it the last final disallowance of that claim.  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2005).  

All evidence submitted since the last final disallowance will 
be considered and is presumed credible for the limited 
purpose of ascertaining its materiality.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

Evidence added to the file since April 1986 includes VA 
outpatient treatment records dated in July and August 2003, a 
VA examination report dated in July 2004, and the veteran's 
personal statements in support of his claims.  The July 2004 
exam report lists the veteran's complaints referable to his 
legs; however, the diagnostic findings are referable to his 
knees and back only.  The balance of the new evidence is 
negative for mention of an overall lower extremity disorder 
(apart from disorders of the knees, which are dealt with 
separately herein).  Thus, although technically new evidence 
has been submitted on the issue of service connection for a 
bilateral leg disorder, it is not material, in that there is 
still no objective medical evidence referable to a leg 
disorder.  The claim cannot be reopened.

With respect to the issue of service connection for a low 
back disorder, the July 2004 VA exam report is both new and 
material for two reasons.  First, the veteran originally was 
denied in 1986 because of a lack of a diagnosis, a fact 
necessary to substantiate the claim.  The 2004 report 
confirms a diagnosis of degenerative joint disease of the low 
back.  Furthermore, the exam report contains an opinion which 
states that it is likely that the veteran's service, at least 
in part, caused his current back disability.  The opinion, 
when presumed credible, raises a reasonable possibility of 
substantiating his claim.  Both elements having been met, new 
and material evidence has been submitted.  The claim of 
entitlement to service connection for a low back disorder is 
reopened.

Service Connection

The veteran seeks service connection for a low back disorder 
and bilateral knee disorders, which he contends initially 
were manifested in service.  Specifically, he has indicated 
that in the course of his duties as a parachutist during 
World War II, he had many rough landings which stressed the 
joints of his knees and back.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

That the veteran has current disabilities is not in dispute.  
VA examination in July 2004 confirms diagnoses of 
degenerative changes in the low back, as well as in both 
knees.  The second and third elements, then, are at issue.

Referable to the second element, service medical records are 
negative for treatment of any injuries to the back and knees.  
However, it is important to note that this veteran engaged in 
combat with the enemy; therefore, his lay evidence of 
injuries sustained in service will be sufficient to establish 
an in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of his service.  38 
U.S.C.A. § 1154(b).  This does not create a presumption of 
service connection for a combat veteran's alleged disability, 
but does satisfy the second element.  

Service personnel records confirm that this veteran's 
military occupational specialty was as a parachute rifleman.  
His distinguished service during the war merited the Combat 
Infantryman Badge, among other medals.  The veteran's Army 
Separation Qualification Record specifies that he jumped over 
enemy-occupied territory in advance of ground forces to 
consolidate positions and participated in hand to hand 
fighting with the enemy.  Based on this information, the 
veteran's contentions with respect to sustaining injuries 
while landing in combat areas, but not seeking treatment for 
the same, are consistent with the circumstances, conditions, 
and hardships of his service.  The second element of service 
connection is established.

The question that remains for the Board is whether the third 
element is satisfied, namely whether there is medical 
evidence of a nexus between the veteran's current 
disabilities and his in-service injuries.  An opinion was 
offered in conjunction with the veteran's July 2004 VA 
examination.  Specifically, after finding that the veteran 
had osteoarthritis in both his back and his knees, the 
physician opined that it was as likely as not a result of, in 
part, the multiple parachute jumps that he accomplished while 
in the military.  While the physician offered other, non-
service related reasons as well, the Board finds that the 
opinion is sufficient to establish a medical nexus to 
service.  Therefore, service connection is granted for the 
veteran's low back disorder, right knee disorder, and left 
knee disorder. 

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a bilateral leg disorder is denied.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.

Service connection for degenerative joint disease of the low 
back is granted.

Service connection for degenerative changes of the right knee 
is granted.

Service connection for degenerative changes of the left knee 
is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


